                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

MARINE PETROLEUM CORP.,                       Case No. 19-cv-00612-DKW-KJM

              Plaintiff,
                                              ORDER (1) GRANTING MOTION
       vs.                                    TO REMAND AND (2)
                                              REMANDING ACTION TO STATE
OSCEOLA CRUISES LLC,                          CIRCUIT COURT
WESTERN MARINE CHARTERS
INC., et al.,

              Defendants.



      On November 7, 2019, William Barker, a non-lawyer and unnamed

defendant, removed this action purportedly on behalf of Defendants Osceola

Cruises LLC and Western Marine Inc. (collectively, “Defendants”) from the First

Circuit Court for the State of Hawai‘i. Dkt. No. 1. A month later, Plaintiff

Marine Petroleum Corp. (“Plaintiff” or “Marine”) filed a motion to remand this

action to the State court. Dkt. No. 6. Therein, Plaintiff raises various arguments

for why this case should be remanded, including on the ground that this Court

lacks subject matter jurisdiction over the parties’ dispute. Because the Court finds

that Defendants have not carried their burden of establishing this Court’s subject



                                          1
matter jurisdiction, the motion to remand is GRANTED, with this action being

remanded to the First Circuit Court.

                 RELEVANT PROCEDURAL BACKGROUND

      On December 6, 2019, Plaintiff filed the instant motion to remand. Dkt.

No. 6. The Court scheduled the motion to remand for hearing on January 16,

2020, Dkt. No. 8, which meant, according to Local Rule 7.2, a response was due

by December 26, 2019. No response was filed by December 26, 2019 or on any

other date. In fact, Defendant-corporate entities have not filed an appearance of

counsel. Moreover, other than the notice of removal and documents associated

therewith, neither the Defendants nor Mr. Barker have made any appearance in this

case. See, e.g., Dkt. No. 14 (Amended Order to Show Cause). Due to the lack of

a response to the motion to remand, the Court opted to vacate the scheduled

hearing. Dkt. No. 12.

                       RELEVANT LEGAL PRINCIPLES

      Pursuant to Section 1441(a) of Title 28, any civil action brought in a State

court may be removed to federal court by a defendant provided that the federal

court would have original jurisdiction over the action. Pursuant to Sections 1331

and 1332(a)(1) of Title 28, this Court has original jurisdiction of all civil actions




                                            2
involving, respectively, (i) federal law and (ii) an amount in controversy in excess

of $75,000 and citizens of different States.

      Pursuant to Section 1447(c) of Title 28, “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.” 28 U.S.C. § 1447(c). The burden of establishing this

Court’s subject matter jurisdiction “rests upon the party asserting jurisdiction[,]”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994), which, here,

means the Defendants, Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770, 773

(9th Cir. 2017). “[A]ny doubt about the right of removal requires resolution in

favor of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244

(9th Cir. 2009).

                                   DISCUSSION

      The notice of removal, Dkt. No. 1, appears to rely on both Sections 1331

(federal question) and 1332 (diversity) for purposes of this Court’s subject matter

jurisdiction. More specifically, the notice of removal states that the “complaint

presents federal questions” and “diversity [j]urisdiction applies.” Id. at 2-3.

      The notice of removal is incorrect on both counts. First, the complaint does

not present a federal question, as it is entirely premised upon Defendants’ alleged

breach of contract, a state law claim, see Caterpillar Inc. v. Williams, 482 U.S.


                                           3
386, 394-399 (1987) (explaining that state-law contract claims did not arise under

federal law and were not by pre-empted by any federal law). Further, Defendants

point the Court to no federal law that may be applicable to the claims.

       Second, Defendants have failed to show that this case involves diverse

parties. In the notice of removal, it states that diversity jurisdiction applies

because “at least one Plaintiff is diverse from at least one defendant in accord with

28 U.S.C. § 1332(d).” Dkt. No. 1 at 3. However, Section 1332(d) concerns

diversity for purposes of class actions involving an amount in controversy of more

than $5 million. Nothing in the complaint, or even the notice of removal,

indicates that this case involves either of those elements. As such, the notice of

removal presents no basis for removal of this action. In addition, even if the Court

were willing to assume that Mr. Barker, on apparent behalf of Defendants, meant

to rely upon Section 1332(a)–the general diversity jurisdiction provision–the notice

of removal fares no better. Notably, the notice of removal makes no mention that

complete diversity exists–a necessary showing to establish jurisdiction under

Section 1332(a). Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir.

2009).1


1
 The Court notes that, while the papers in this case may provide some inclination as to the
citizenship of the various relevant parties, they do not dispel doubt as to the same. Moreover, as
explained, it is Defendants’ burden to establish the foregoing, something which they have failed
                                                 4
       Accordingly, because Defendants have failed to carry their burden of

establishing subject matter jurisdiction over this case, the motion to remand is

GRANTED.2

                                      CONCLUSION

       The motion to remand, Dkt. No. 6, is GRANTED. This case is hereby

REMANDED to the First Circuit Court for the State of Hawai‘i, pursuant to

Section 1447(c) of Title 28. The Clerk is instructed to mail a certified copy of this

Order to the clerk of the First Circuit Court and then CLOSE this case.

       IT IS SO ORDERED.

       Dated: January 16, 2020 at Honolulu, Hawai‘i.




Marine Petroleum Corp., v. Osceola Cruises LLC; CV 19-00612 DKW-KJM;
ORDER (1) GRANTING MOTION TO REMAND AND (2) REMANDING
ACTION TO STATE CIRCUIT COURT




to do. This Court will, thus, not attempt to piece together an uncertain puzzle.
2
  The Court, thus, need not address the other arguments raised in the motion to remand.
                                                5
